Citation Nr: 0112727	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-04 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from April 1943 to 
November 1945.  Information in the claims file indicates that 
he was a Prisoner of War (POW) of the German Government from 
April 8 to April 20, 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  


FINDINGS OF FACT

The appellant's PTSD is productive of occupational and social 
impairment that results in no more than occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss, with 
generally satisfactory functioning satisfactorily involving 
routine behavior, self-care, and conversation normal.  


CONCLUSION OF LAW

A rating greater than 30 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that his PTSD is more severely 
disabling than currently evaluated, thereby warranting a 
higher rating.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107), was signed into 
law by the President on November 9, 2000, and it redefined 
the obligations of VA with respect to the duty to assist.  
Regarding the appellant's claim for an increased rating for 
PTSD, the Board finds that he was provided sufficient 
assistance by VA because a VA psychiatric examination was 
performed in March 1999, the November 1999 Statement of the 
Case informed him of what evidence was needed to demonstrate 
that his PTSD warranted a higher rating, and he was provided 
ample opportunity and time to submit evidence.  The Board 
also notes that the appellant did not elect to present 
testimony at a personal hearing, nor has he indicated the 
existence of any additional evidence that might be pertinent 
to the claim.  Therefore, the Board concludes that a decision 
on the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

At the March 1999 VA psychiatric examination, the appellant 
was noted to be a 74 year old, married veteran of World War 
II, who stated that he was "having severe symptoms of PTSD 
due to years of anxiety, disturbing thoughts, flashbacks, and 
nightmares."  He stated that although he had never had any 
nervous breakdowns, psychiatric hospitalizations, or 
psychiatric outpatient treatments, he did remember one 
occasion shortly after his return to civilian life when he 
lost patches of scalp hair, and was told that it was due to 
excessive nervousness.  He indicated that his hair later grew 
back.  He stated that he spent one year in a combat zone in 
Europe, of which 12 days were "officially" spent in a German 
POW camp, although he believed it was for maybe five weeks, 
and that prior to his captivity, he had experienced severe 
stress when, for several days, his unit was hiding from 
Germans who were walking very close by, which put the unit 
constantly at risk for being discovered.  In describing his 
capture and internment, the appellant reported that he had 
denied knowing the German language (which he did) during 
interrogation, but later inadvertently replied to a German 
sentence, which resulted in the interrogator being extremely 
angry at him and caused the appellant to be in great fear of 
revenge by the German officer.  He stated that following the 
interrogation, the prisoners were made to walk for three 
days, before eventually being located in a brick factory 
where rations were near starvation level and he lost over 20 
lb., besides acquiring frostbitten feet, which occasionally 
still give him trouble.  He indicated that he felt 
embarrassed and guilty for being taken prisoner of war, when 
prior to that he had done very well in the service as a 
communication NCO, and that he had never talked about his POW 
experiences to his family or others, until after attending a 
POW group a year ago.  He also reported that before being 
liberated by American soldiers, he suffered a great deal from 
ringworm infestation, and was in a building that was strafed 
by allied planes.  

History gleaned by the examiner revealed that upon returning 
stateside, the appellant had married (1946) and gone into 
carpentry, then designing auto dies, later developing an 
engineering business of his own for seven years, and, 
finally, working for Chrysler Corporation until his 
retirement in 1979.  He had not worked since his retirement, 
except for a few weeks in 1984-1985; and subsisted on Social 
Security pension.  The examiner reported that the appellant's 
wife indicated in a separate interview that early after the 
war experience, he was very impatient and experienced 
nightmares, which eventually "eased off" after several 
years, that he never talked about his POW experience, not 
even to his children, until a year ago, that he has been 
avoiding war movies, that he cringes at firecrackers, and 
that several years after the war he cut off parts of three 
fingers on each of his two hands, which he attributed to the 
diminished concentration that he associates with his PTSD.  
The record reflected that the appellant had been married for 
52 years, had raised six children with his wife, and now in 
his spare time, did craft work, particularly weaving afghans.  
For some years he led line-dancing, but no longer did that.  
He and his wife socialized, played cards, and danced 
occasionally.  He did not take any alcohol or drugs except 
for very small amounts, he experienced pain in his neck and 
back, and took Folic Acid (for chronic anemia), "Daypro," 
and sometimes "Voltaren."  

The appellant reported experiencing problems with bad 
memories of World War II on the average of once or twice a 
week during the past year, and he immediately observed that 
he really did not like to talk about them in detail.  He 
stated that he would still have a bad dream about the 
experiences perhaps once a month and that in trying to avoid 
these things, he would avoid war movies, with apparently no 
other limitations in social or other activities.  He 
described himself as overly irritable, having trouble staying 
asleep after falling asleep, and still having a problem with 
concentration.  He indicated that his symptoms were about the 
same as they had been during the past two years.  

On examination, the appellant was noted to be a rather short, 
somewhat overweight, gray-haired veteran who was alert and 
cooperative, without evidence of dramatization or 
manipulation (some questions are answered negatively).  
However, questions asked about his POW experiences caused him 
to begin crying, and he stated that he really would prefer 
not to talk about them.  The crying subsided after a half 
minute.  The examiner stated that the PTSD criteria appeared 
to be met, although by 1999 some of the symptoms were 
beginning to disappear, particularly symptoms having to do 
with quality of relationships with other people, or avoidance 
of activities.  The current symptoms appeared to have a 
causal connection to the stressors mentioned above in World 
War II.  The appellant showed clear sensorium (he was able to 
count or name correctly the last four U. S. presidents, and 
did quite well on serial subtraction of sevens from 100), and 
he denied any suicidal ideation, any experience of delusions 
or hallucinations in the past or present, or any excessive 
anxiety or panic.  Although he described himself as "overly 
emotional," he was apparently able to enjoy some of his 
activities as mentioned above.  His affect was appropriate, 
but he was very slightly depressed.  The diagnosis was 
chronic, mild PTSD, and the Global Assessment of Functioning 
(GAF) was 70, indicating some mild difficulty in social 
functioning, which the appellant reported was about the same 
level of functioning as the year before.  

Service connection was granted for PTSD by a May 1999 rating 
decision that assigned a 30 percent rating from October 26, 
1998.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Under the general rating formula for mental disorders that 
became effective November 7, 1996, a 100 evaluation is 
assigned when PTSD results in total occupational and social 
impairment, due to such symptoms as the following: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  A 70 percent evaluation is 
assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and an inability to establish 
and maintain effective relationships.  A 50 percent 
evaluation is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as the following: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411, effective November 7, 1996.  

Based on the clinical findings from the March 1999 VA 
psychiatric examination, along with the appellant's 
descriptions of his symptomatology at that time, the Board 
finds that his PTSD is not so severe that it warrants an 
evaluation greater than 30 percent.  While he indicated that 
he experiences a bad dream perhaps once a month about the 
traumatic events to which he was exposed during service, and 
that in trying to avoid recalling those events, he does not 
watch war movies, the examiner reported that the appellant 
apparently had no other limitations involving social or other 
activities.  The appellant described himself as overly 
irritable, and indicated that he had problems with staying 
asleep and with his concentration, but denied any suicidal 
ideation, any experience of delusions or hallucinations in 
the past or present, or any excessive anxiety or panic, and 
apparently was able to enjoy some of his activities as 
mentioned above.  He had a clear sensorium and an appropriate 
affect, and was considered to be only very slightly 
depressed.  His GAF of 70 indicated some mild difficulty in 
social functioning, and was about the same level of 
functioning as the year before.  The examiner diagnosed the 
appellant's PTSD as mild.  After careful analysis of the 
evidence, the Board concludes that the appellant does not 
demonstrate occupational and social impairment productive of 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment or abstract thinking, disturbances of motivation and 
mood, or difficulty in establishing and maintaining effective 
work and social relationships so as to warrant a 50 percent 
evaluation for his PTSD.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and assigned a 30 percent evaluation for his PTSD 
by the May 1999 rating decision, and his current appeal was 
based on that rating, the Board must consider staged ratings 
under Fenderson.  There has been no evidence presented to 
show that the appellant's PTSD, has worsened since 
October 26, 1998.  Rather, the findings from the March 1999 
VA psychiatric examination indicated that his psychiatric 
symptoms have remained consistently mild since service 
connection was granted for PTSD.  Thus, the Board finds that 
staged ratings are not required in this case, and that 30 
percent is the most appropriate evaluation for the 
appellant's PTSD.  


ORDER

An increased evaluation is denied for PTSD.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

